Citation Nr: 1106044	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease and stenosis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1953 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  That rating decision, in part, denied the Veteran's 
attempt to reopen his claim for service connection for a low back 
disorder.  

In August 2009, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

The case was previously before the Board in October 2009, when 
the claim for service connection for a low back disorder was 
reopened and the claim then remanded for examination of the 
Veteran and medical opinions.  The requested development has been 
completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT


1.  The Veteran has current low back disorder, diagnosed as 
degenerative disc disease and stenosis of the lumbar spine.

2.  Multiple VA medical opinions indicate that either the 
Veteran's low back disability was caused secondary to the 
Veteran's service-connected left knee disability, or that the 
service-connected left knee disability aggravates the low back 
disability resulting in additional impairment.  


CONCLUSION OF LAW

The criteria for service connection for low back disorder, 
diagnosed as degenerative disc disease and stenosis of the lumbar 
spine, have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 
439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is 
aggravated by, proximately due to, or the result of a service-
connected disability. 38 C.F.R. § 3.310. Any additional 
impairment of earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary condition is 
considered a part of the original condition. Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a low 
back disability.  The Veteran's service treatment records do not 
reveal any complaints of, treatment for, or diagnosis of, any low 
back disability during service.  On separation examination, 
clinical evaluation of the Veteran's spine was normal.  The 
service treatment records do reveal that the Veteran incurred an 
injury to his left knee during service.  Accordingly, service 
connection has been established for the residuals of a left knee 
injury with post-surgical arthrotomy.  The Veteran's service-
connected left knee disability has most recently been rated at  
30 percent.  

The Veteran claims service connection for a low back disorder.  
He has asserted his claim on two different bases.  First he 
claims that, when he fell during service in 1953 and injured his 
left knee, he also injured his back at that time although he was 
not treated for it during service.  This is a direct service 
connection claim.  

The evidence does not support a grant of service connection on a 
direct basis.  While the Veteran claims he hurt his back during 
service in the same fall which injured his left knee, the service 
treatment records do not document such an injury, nor do they 
reveal any complaints of low back pain.  The earliest medical 
evidence revealing a diagnosis of a low back disability are 
private medical records dated in 2001.  There is no medical 
evidence linking the Veteran's current low back disability to the 
fall during service and the medical opinion provided in the March 
2010 VA examination specifically indicated that it was less 
likely than not that the Veteran's current low back disability 
was the result of the fall during service.

The Veteran also claims that his current back disability has been 
caused secondary to his service-connected left knee disability.  
The medical evidence related to secondary service connection is 
much different than that related to direct service connection.  A 
May 2002 VA examination report indicated no causal relationship 
between the Veteran's service-connected left knee disability and 
his current low back disability.  However, a January 2007 letter 
from a VA physician indicated a causal relationship between the 
Veteran's limping as a result of his service-connected left knee 
disability and his subsequent development of a low back 
disability.  A similar medical opinion was expressed by a second 
VA physician in a December 2009 letter.

In March 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The diagnosis of the 
Veteran's low back disability was degenerative disc disease and 
stenosis of the lumbar spine.  The examining physician's medical 
opinion was that it was less likely as not that the Veteran's 
current low back disability was a result of the fall during 
service, or the result of his limping and abnormal gait from his 
service-connected left knee disability.  However, the physician 
did indicate that the limping and abnormal gait did aggravate the 
low back disability and caused additional impairment.  

The medical evidence establishes that the Veteran has a current 
low back disability diagnosed as degenerative disc disease and 
stenosis of the lumbar spine.  Two VA medical opinions indicate 
that the low back disability has been caused in some part by the 
Veteran's abnormal gait and limping resulting from his service-
connected left knee disability.  The most recent, March 2010, VA 
examination report indicates that abnormal gait and limping 
resulting from his service-connected left knee disability 
aggravates the low back disability and causes additional 
impairment.  In either case this evidence supports a grant of 
service connection on a secondary basis.  38 C.F.R. § 3.310;  
Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, service 
connection for low back disorder, diagnosed as degenerative disc 
disease and stenosis of the lumbar spine is warranted.


ORDER

Service connection for a low back disorder, diagnosed as 
degenerative disc disease and stenosis of the lumbar spine, is 
granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


